DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: In lines 5-6, the claim limitation recites “no carrying the second flow ID in the PDU packet when the QoS flows have no many-to-one mapping relationship with the DRB”. 

The claim limitation should recite ““not carrying the second flow ID in the PDU packet when the QoS flows don’t or do not have  many-to-one mapping relationship with the DRB” for the claim limitation to be grammatically proper. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU US (2019/0313278).

Regarding Claim 1, LIU discloses a data transmission method, applied to a new access stratum sublayer entity (see Fig. 2 i.e., New AS in Terminal & Para’s [0014] & [0053]) and comprising: receiving quality of service (QoS) flows with first flow IDs, (see Fig. 1 i.e., QoS flows & Para’s [0003] i.e., QoS flow ID, [0009] i.e., the QoS flow identified by the QoS flow ID in the preset mapping relationship is the QoS flow of the DRB mapped to the terminal, [0014] i.e., obtaining, by the terminal, from an access stratum (AS) entity through a PDCP stratum entity, the QoS flow ID of the QoS flow of the DRB mapped to the terminal, [0019] i.e., QoS flow ID in preset mapping relationship, [0053], & [0056-0057] i.e., For example, if the QoS flow of the DRB1 mapped to the terminal includes QoS flow 1 and QoS flow 2, the preset mapping relationship between the PDCP SN and the QoS flow ID of the data packet transmitted on the DRB1 may be shown in Fig. 4B & [0073]) 

mapping the QoS flows to at least one data radio bearer (DRB) to obtain a protocol data unit (PDU) packet, (see Fig. 1 i.e., PDU session…mapping of QoS flows to DRB 1 & DRB 2 & Para’s [0003] i.e., the PDU session contains the QoS flow mapped by multiple IP flow, and packets in each QoS flow…For the uplink data, the mapping of the QoS flow to the DRB is determined…For the uplink data, the mapping from the DRB to the QoS flow at the receiving end needs to be judged according to the QoS flow ID, [0009], [0014] i.e., QoS flow ID of the QoS flow of the DRB mapped to the terminal, [0022] i.e., the QoS flow identified by the QoS flow ID in the preset mapping relationship is the QoS flow of data radio bearer (DRB) mapped to the terminal, [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID & [0056-0057] i.e., if the QoS flow of the DRB1 mapped to the terminal incudes QoS flow 1 and QoS flow 2, the preset mapping relationship between the PDCP SN and the QoS flow ID of the data packet transmitted on the DRB1 may be as shown in Fig. 4B).

wherein the PDU packet carries second flow IDs corresponding to the QoS flows, (see Para [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN (i.e., “second flow IDs”) of the data packet (i.e., “PDU”) and the QoS flow ID to form the preset mapping relationship, [0019] i.e., PDCP SN (i.e., “second flow IDs”) of each data packet in the uplink data corresponds to a quality of service flow identification (QoS flow ID) in preset mapping relationship, [0020] i.e., It can be seen that, in the embodiment of the present disclosure, since the preset mapping relationship includes the correspondence between the PDCP SN and the QoS flow ID of the data packet of the uplink data, the transmitted data packet does not need to carry the QoS flow ID, the terminal and the network side device only need to query the preset mapping relationship by using the PDCP SN of the data packet as a query identifier to query the preset mapping relationship, so as to know which QoS flow the data in the data packet comes from, thereby reducing the overhead of the QoS flow ID of the uplink data, which is beneficial to improve the efficiency of uplink data transmission & Para’s [0056-0066]).
 
see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes combinations of the “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “one-to-one”) & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs”) and the QoS flow ID of the data packet transmitted on the DRB1).
and transmitting the PDU packet, (see Fig. 1 i.e., PDU session & Para’s [0003] i.e., PDU session, [0056] i.e., the terminal transmits the uplink data, wherein, PDCP SN of each data packet in the uplink data corresponds to a QoS flow ID in preset mapping relationship & [0057] i.e., data packet transmitted on the DRB, [0064] i.e., the transmitted data packet & [0080]) 
 
Regarding Claim 5, LIU discloses the data transmission method of claim 1, further comprising: configuring a configuration table (see Para’s [0007] i.e., the terminal and the network side device only need to query the preset mapping relationship (i.e., may be a “configuration table” since it is queried) by using the PDCP SN of the data packet as a query identifier to query the preset mapping relationship (i.e., may be a “configuration table” since it is queried), so as to know which QoS flow the data in the data packet comes from suggests querying a configuration table & [0020] i.e., since the preset mapping relationship includes the correspondence between the PDCP SN and the QoS flow ID of the data packet  of the uplink data & [0023-0028]) in which the one-to-one correspondences between the first flow IDs and the combinations of the second flow IDs and the DRB IDs (see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes combinations of the “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “one-to-one”) & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs”)  and the QoS flow ID of the data packet transmitted on the DRB1).

are recorded in a process of creating or modifying the new access stratum sublayer entity; (see Para’s [0003] i.e. AS mapping, [0014], [0020] i.e., query the preset mapping relationship (i.e., “recorded”), [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “creating” the new access stratum sublayer entity) & [0064] i.e., the preset mapping relationship includes the correspondence (i.e., mapping is “recorded”) between the PDCP SN and the QoS flow ID of the data packet of the uplink data, [0073-0074 & [0103]).

see Para [0030] i.e., receiving, by the network side device, the preset mapping relationship through RRC signaling & [0104]). 

Regarding Claim 6, LIU discloses the data transmission method of claim 5, further comprising: modifying the configuration table in a process of reconfiguring the new access stratum sublayer entity by RRC, (see Figures 4B-4C Para’s [0030] i.e., receiving, by the network side device, the preset mapping relationship through RRC signaling, [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “reconfiguring” the new access stratum sublayer entity), [0057-0060] i.e., the preset mapping relationship may be modified according to the different QoS flows to DRB mapping, [0067] i.e., When the QoS flow of different service data on the network side is transmitted, the network side device maps the QoS flow of the different service data to the DRB, [0068-0069] i.e., the preset mapping relationship is  determined…by the reflective mapping of the QoS & [0070] i.e., flow mapping indicated by the RRC signaling).

Regarding Claim 7, LIU discloses the data transmission method of claim 1, wherein the mapping the QoS flows to the at least one DRB to obtain the PDU packet comprises: 

acquiring the first flow ID of the QoS flow presently to be processed, (see Fig. 1 & Para [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID, [0058-0066] i.e., for example, if the QoS flow of the DRB1 mapped to the terminal includes QoS flow 1, QoS flow 2, and QoS flow 3, the preset mapping relationship between the PDCP SN and the QoS flow ID of the data packet transmitted on the DRB1 & [0073]) 

determining a second flow ID and a DRB ID corresponding to the first flow ID of the QoS flow presently to be processed (see Figures 4B-4C & Para’s [0056-0066] i.e., For example, if the QoS flow of the DRB1 mapped to the terminal includes QoS flow 1, QoS flow 2, and QoS flow 3, the preset mapping relationship between the PDCP SN and the QoS flow ID of the data packet transmitted on the DRB1 may be shown in Fig. 4C) according to the one-to-one correspondences between the first flow IDs and the combinations of the second flow IDs and the DRB IDs; (see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes combinations of the “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “one-to-one”) & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs”)  and the QoS flow ID of the data packet transmitted on the DRB1).

see Para’s [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID & [0060] i.e., the preset mapping relationship between the PDCP SN and the QoS flow ID of the data packet transmitted in the DRB1)

and assigning a second flow ID field corresponding to the QoS flow presently to be processed with the second flow ID, to obtain the PDU packet, (see Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet (i.e., “second flow ID field”) and the QoS flow ID to form the preset mapping relationship, [0019-0020] i.e., receiving an uplink data by a network side device, wherein, PDCP SN of each data packet in the uplink data corresponds to a QoS flow identification (QoS flow ID) in preset mapping relationship, & [0056-0066] i.e., the terminal transmits the uplink data, wherein, PDCP SN of each data packet in the uplink data corresponds to a QoS flow ID in preset mapping relationship)

Regarding Claim 16, LIU discloses a new access stratum sublayer entity (see Fig. 2 i.e., New AS in Terminal & Para’s [0014] & [0053]), comprising: a processor (see Fig. 6B, Processor 612); and a memory (see Fig. 6B, Memory 611), wherein the processor (see Fig. 6B, Processor 612) is configured to read a program in the memory (see Para [0032] i.e., program instructions & [0037]) to execute operations of: receiving quality of service (QoS) flows with first flow IDs, (see Fig. 1 i.e., QoS flows & Para’s [0003] i.e., QoS flow ID, [0009] i.e., the QoS flow identified by the QoS flow ID in the preset mapping relationship is the QoS flow of the DRB mapped to the terminal, [0014] i.e., obtaining, by the terminal, from an access stratum (AS) entity through a PDCP stratum entity, the QoS flow ID of the QoS flow of the DRB mapped to the terminal, [0019] i.e., QoS flow ID in preset mapping relationship, [0053], & [0056-0057] i.e., For example, if the QoS flow of the DRB1 mapped to the terminal includes QoS flow 1 and QoS flow 2, the preset mapping relationship between the PDCP SN and the QoS flow ID of the data packet transmitted on the DRB1 may be shown in Fig. 4B & [0073]) 

mapping the QoS flows to at least one data radio bearer (DRB) to obtain a protocol data unit (PDU) packet, (see Fig. 1 i.e., PDU session…mapping of QoS flows to DRB 1 & DRB 2 & Para’s [0003] i.e., the PDU session contains the QoS flow mapped by multiple IP flow, and packets in each QoS flow…For the uplink data, the mapping of the QoS flow to the DRB is determined…For the uplink data, the mapping from the DRB to the QoS flow at the receiving end needs to be judged according to the QoS flow ID, [0009], [0014] i.e., QoS flow ID of the QoS flow of the DRB mapped to the terminal, [0022] i.e., the QoS flow identified by the QoS flow ID in the preset mapping relationship is the QoS flow of data radio bearer (DRB) mapped to the terminal, [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID & [0056-0057] i.e., if the QoS flow of the DRB1 mapped to the terminal incudes QoS flow 1 and QoS flow 2, the preset mapping relationship between the PDCP SN and the QoS flow ID of the data packet transmitted on the DRB1 may be as shown in Fig. 4B).

wherein the PDU packet carries second flow IDs corresponding to the QoS flows, (see Para [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN (i.e., “second flow IDs”) of the data packet (i.e., “PDU”) and the QoS flow ID to form the preset mapping relationship, [0019] i.e., PDCP SN (i.e., “second flow IDs”) of each data packet in the uplink data corresponds to a quality of service flow identification (QoS flow ID) in preset mapping relationship, [0020] i.e., It can be seen that, in the embodiment of the present disclosure, since the preset mapping relationship includes the correspondence between the PDCP SN and the QoS flow ID of the data packet of the uplink data, the transmitted data packet does not need to carry the QoS flow ID, the terminal and the network side device only need to query the preset mapping relationship by using the PDCP SN of the data packet as a query identifier to query the preset mapping relationship, so as to know which QoS flow the data in the data packet comes from, thereby reducing the overhead of the QoS flow ID of the uplink data, which is beneficial to improve the efficiency of uplink data transmission & Para’s [0056-0066]).
 
and the first flow IDs have one-to-one correspondences with combinations of the second flow IDs and DRB IDs, (see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes combinations of the “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “one-to-one”) & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs”) and the QoS flow ID of the data packet transmitted on the DRB1).

and transmitting the PDU packet, (see Fig. 1 i.e., PDU session & Para’s [0003] i.e., PDU session, [0056] i.e., the terminal transmits the uplink data, wherein, PDCP SN of each data packet in the uplink data corresponds to a QoS flow ID in preset mapping relationship & [0057] i.e., data packet transmitted on the DRB, [0064] i.e., the transmitted data packet & [0080]) 


Regarding Claim 20, LIU discloses the new access stratum sublayer entity of claim 16, wherein the processor is further configured to read the program in the memory to execute operations of configuring a configuration table (see Para’s [0007] i.e., the terminal and the network side device only need to query the preset mapping relationship (i.e., may be a “configuration table” since it is queried) by using the PDCP SN of the data packet as a query identifier to query the preset mapping relationship (i.e., may be a “configuration table” since it is queried), so as to know which QoS flow the data in the data packet comes from suggests querying a configuration table & [0020] i.e., since the preset mapping relationship includes the correspondence between the PDCP SN and the QoS flow ID of the data packet  of the uplink data & [0023-0028]) in which the one-to-one correspondences between the first flow IDs and the see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes combinations of the “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “one-to-one”) & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs”)  and the QoS flow ID of the data packet transmitted on the DRB1).

are recorded in a process of creating or modifying the new access stratum sublayer entity; (see Para’s [0003] i.e. AS mapping, [0014], [0020] i.e., query the preset mapping relationship (i.e., “recorded”), [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “creating” the new access stratum sublayer entity) & [0064] i.e., the preset mapping relationship includes the correspondence (i.e., mapping is “recorded”) between the PDCP SN and the QoS flow ID of the data packet of the uplink data, [0073-0074 & [0103]).

or configuring the configuration table through radio resource control (RRC) signaling, (see Para [0030] i.e., receiving, by the network side device, the preset mapping relationship through RRC signaling & [0104]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-4, 8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over LIU US (2019/0313278) in view of Tang US (2020/0100133). 

Regarding Claims 2 and 17, LIU discloses the data transmission method and the new access stratum sublayer entity of claims 1 and 16, wherein the operation of mapping the QoS flows to the at least one DRB to obtain the PDU packet comprises: mapping each of the QoS flows to only one DRB according to the one-to-one correspondences, (see Fig. 4B i.e., QoS flow 1 and QoS flow 2 mapped to DRB 1 & Para’s [0056-0057])

and allocating different second flow IDs to different QoS flows born in the same DRB according to the one-to-one correspondences, (see Fig. 4B & Para’s [0020-0022] i.e., query identifier to query the preset mapping relationship, so as to know which QoS flow the data in the data packet comes from, thereby reducing the overhead of the QoS flow ID of the uplink data, which is beneficial to improve the efficiency of uplink data transmission & [0057-0064] i.e., preset mapping relationship between the PDCP SN and the QoS flow ID)



Tang discloses a length of a second flow ID field used to record the second flow IDs in the PDU packet being n-bit, (see Para’s [0087-0089] i.e., a terminal device determines, according to first mapping relationships, an identification manner (i.e., “second flow ID field”) for a first QoS flow corresponding to a data packet carried in a first DRB, here, the first mapping relationships are mapping relationships between QoS flows and DRBs, [0100] i.e., For example, the first DRB corresponds to a QoS flow 1 and a QoS flow 2, the 1-bit identification information (i.e., “n-bit”) corresponding to the first DRB is set as 0 to indicate the QoS flow 1 and is set as 1 to indicate the QoS flow 2. The network device acquire, upon the reception of the data packet, identification information (i.e., “second flow ID field”) in the data packet and determines that the first DRB is used to send the data packet; and then determines, based on correspondences between the 1-bit identification information and the QoS flows under the condition of the first DRB, that the data packet in the first DRB is mapped to the QoS flow 2 when the identification information in the data packet is 1…Or if each DRB in the first mapping relationships corresponds to three QoS flows, i.e., the first mapping relationships are three-to-one mapping relationships, the terminal device may determine that the 2-bit identification information (i.e., “n-bit”) is adopted to identify the first QoS flow, [0104] i.e., The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB…For example, if the first DRB corresponds to two QoS flows, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to three QoS flow, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to five QoS flows, it may be determined that 3-bit identification information is adopted    & [0105] i.e., and the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences)

and n being a minimum integer of integers taken in a case that 2^n is greater than or equal to a maximum number of QoS flows that are able to be born in the DRB (see Para’s [0100] i.e., For example, the first DRB corresponds to a QoS flow 1 and a QoS flow 2 (i.e., maximum number of QoS flows born in the DRB), the 1-bit identification information (i.e., “n-bit”) corresponding to the first DRB is set as 0 to indicate the QoS flow 1 and is set as 1 to indicate the QoS flow 2. (i.e., 1-bit identification results in 2^1=2 which is equal to the maximum number of QoS flows=2 born in the first DRB). & [0104] i.e., The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB…For example, if the first DRB corresponds to two QoS flows, it may be determined that 1-bit identification information is adopted; or if the first DRB corresponds to three QoS flow, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to five QoS flows, it may be determined that 3-bit identification information is adopted (i.e., 3-bit identification results in 2^3=8 which is greater than the maximum number of QoS flows=5 born in the first DRB) & [0105]). 
(Tang suggests the identification information including N-bits in the data packet is used instead of the data packet carrying a QoS flow ID which results in reduced air interface overhead, (see Para’s [0086] i.e., air interface overhead is large when QoS flow ID is in the packet, [0093], & [0104-0105] i.e., and the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for a length of the second flow ID field in the data packet disclosed in LIU to be set to n-bits such as the second flow ID field or identification information of the data packet disclosed in Tang because the motivation lies in Tang that the identification information including N-bits in the data packet is used instead of the data packet carrying a QoS flow ID which results in reduced air interface overhead.   

Regarding Claims 3 and 18, the combination of LIU in view of Tang discloses the data transmission method and the new access stratum sublayer entity of claims 2 and 17, wherein the second flow ID field is arranged at a header or tail of the PDU packet; and/or the second flow ID field is located at a higher bit or a lower bit, (Tang, see Para [0100] i.e., the 1-bit identification information corresponding to the first DRB is set as 0 (i.e., “lower bit”) to indicate the QoS flow 1). 

Regarding Claims 4 and 19, the combination of LIU in view of Tang discloses the data transmission method and the new access stratum sublayer entity of claims 3 and 18, but does not disclose wherein the second flow ID field independently occupies one or more bytes of the header of the PDU packet. However Tang discloses the identification information may be determined to have a specific number of bits, (Tang, see Para’s [0056] i.e., the identification information having the specific number of bits, [0104] i.e.,  identification information having a specific number of bits is adopted to identify the first QoS flow…The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB & [0105] i.e., and the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences).

Therefore it would be obvious to one of ordinary skill in the art for the second flow ID field to occupy one or more bytes or 8 bits in the header of the packet based on the teachings of Tang who discloses the identification information may be determined to have a specific number of bits which may occupy a byte or 8 bits. 

Regarding Claim 8, LIU discloses the data transmission method of claim 1, wherein the step of mapping the QoS flows to the at least one DRB to obtain the PDU packet see Para [0060] i.e., For example, if the QoS flow of the DRB1 mapped to the terminal includes QoS flow 1, QoS flow 2, and QoS flow 3, the preset mapping relationship between the PDCP SN and the QoS flow ID of the data packet transmitted on the DRB1 may be shown in Fig. 4C)

LIU does not disclose the claim feature of and no carrying the second flow ID in the PDU packet when the QoS flows have no many-to-one mapping relationship with the DRB. However the claim feature would be rendered obvious in view of Tang US (2020/0100133).

Tang discloses no carrying the second flow ID in the PDU packet when the QoS flows have no many-to-one mapping relationship with the DRB (see Para [0093] i.e., Specifically, in a case where the first mapping relationships are one-to-one mapping relationships (i.e., “no many-to-one”) and one QoS flow corresponds to one DRB, the terminal device does not need to include identification information (i.e., “second flow ID”) of the QoS flow in the data packet, i.e., there is no the identification information (i.e., “second flow ID”) of the QoS flow in the data packet…In this case, the terminal device does not need to include the identification information of the QoS flow in the data packet, so that the air interface overhead can be reduced). 

see Para [0093])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the mapping of the QoS flows disclosed in LIU to perform no carrying the second flow ID in the PDU packet when the QoS flows have no many-to-one mapping relationship with the DRB as disclosed in the teachings of Tang because the motivation lies in Tang that the terminal device does not need to include the identification information of the QoS flow in the data packet, so that the air interface overhead can be reduced. 

3.	Claims 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LIU US (2019/0313278) in view of Kim et al. US (2018/0139651). 

Regarding Claim 9, LIU discloses a data transmission method, applied to a new access stratum sublayer entity (see Fig. 2 i.e., New AS in 5G NR Base Station) and comprising: receiving a protocol data unit (PDU) packet carrying quality of service (QoS) flows mapped to a data radio bearer (DRB); (see Para’s [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID,  [0056-0064], [0080-0082] i.e., In the part 501, the network side device receives an uplink data, wherein, PDCP SN of each data packet in the uplink data corresponds to a QoS flow ID in preset mapping relationship, & [0083] i.e., the QoS flow identified by the QoS flow ID in the preset mapping relationship is the QoS flow of DRB mapped to the terminal). 

see Para’s [0080] i.e., the network side device receives an uplink data, wherein, PDCP SN of each data packet in the uplink data corresponds to a quality of service flow identification (QoS flow ID) in preset mapping relationship, [0081-0082] i.e., the network side device only need to query the preset mapping relationship by using the PDCP SN of the data packet as a query identifier to query the preset mapping relationship, so as to know which QoS flow the data in the data packet comes from & [0089] i.e., querying, by the network side device, the preset mapping relationship using the PDCP SN as a query identifier, to determine the QoS flow ID corresponding to the PDCP SN)

and obtaining a first flow ID of each of the QoS flows (see Para’s [0080-0082] i.e., the network side device receives an uplink data, wherein, PDCP SN of each data packet in the uplink data corresponds to a QoS flow ID & [0089] i.e., determine the QoS flow ID) according to a second flow ID and a DRB ID which are carried in the PDU packet and correspond to the QoS flow, (see Fig. 1 i.e., mapping of QoS flows  to DRB 1 & DRB 2 (i.e., includes “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN (i.e., “second flow ID”)  of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs)  and the QoS flow ID of the data packet transmitted on the DRB1 & [0079-0083] the network side device receives an uplink data, wherein, PDCP SN of each data packet in the uplink data corresponds to a QoS flow ID in preset mapping relationship…the QoS flow identified by the QoS flow ID in the preset mapping relationship is the QoS flow of DRB mapped to the terminal).

the first flow IDs have one-to-one correspondences with combinations of the second flow IDs and the DRB IDs, (see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes combinations of the “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “one-to-one”) & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs”) and the QoS flow ID of the data packet transmitted on the DRB1).

While LIU discloses obtaining the first flow ID of each of the QoS flows according to a second flow ID and DRB ID which correspond to the QoS flow (see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN (i.e., “second flow ID”)  of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs)  and the QoS flow ID of the data packet transmitted on the DRB1 & [0079-0083] the network side device receives an uplink data, wherein, PDCP SN of each data packet in the uplink data corresponds to a QoS flow ID in preset mapping relationship…the QoS flow identified by the QoS flow ID in the preset mapping relationship is the QoS flow of DRB mapped to the terminal), LIU does not disclose a DRB ID carried in the PDU packet. However the claim feature would be rendered obvious in view of Kim et al. US (2018/0139651).

Kim discloses a DRB ID carried in a PDU packet (see Para’s [0141] i.e., PDU signaling transmission, [0144] i.e., user plane PDU, [0928] i.e., the UE transmits the uplink packet to an eNB through a DRB allocated thereto. Here, the uplink packet may include a DRB ID assigned to the UE & [0930] i.e., The eNB may identify an S1 bearer TEID mapped to the DRB (DRB ID included in the uplink packet) through which the uplink packet received from the UE is delivered).

(Kim suggests the DRB ID carried in the uplink packet is used for identifying the bearer through which the uplink packet received from the UE is delivered (see Para’s [0928-0930])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink data packet received from the terminal for obtaining the first flow ID of each of the QoS flows according to a second flow ID and DRB ID which correspond to the QoS 

Regarding Claim 13, the combination of LIU in view of Kim discloses the data transmission method of claim 9, further comprising: configuring a configuration table (LIU, see Para’s [0007] i.e., the terminal and the network side device only need to query the preset mapping relationship (i.e., may be a “configuration table” since it is queried) by using the PDCP SN of the data packet as a query identifier to query the preset mapping relationship (i.e., may be a “configuration table” since it is queried), so as to know which QoS flow the data in the data packet comes from suggests querying a configuration table & [0020] i.e., since the preset mapping relationship includes the correspondence between the PDCP SN and the QoS flow ID of the data packet  of the uplink data & [0023-0028]) in which the one-to-one correspondences between the first flow IDs and the combinations of the second flow IDs and the DRB IDs (LIU, see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes combinations of the “second flow IDS” and “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “one-to-one”) & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs”)  and the QoS flow ID of the data packet transmitted on the DRB1).

are recorded in a process of creating or modifying the new access stratum sublayer entity; (LIU, see Para’s [0003] i.e. AS mapping, [0014], [0020] i.e., query the preset mapping relationship (i.e., “recorded”), [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “creating” the new access stratum sublayer entity) & [0064] i.e., the preset mapping relationship includes the correspondence (i.e., mapping is “recorded”) between the PDCP SN and the QoS flow ID of the data packet of the uplink data, [0073-0074 & [0103]).

or configuring the configuration table through radio resource control (RRC) signaling, (LIU, see Para [0030] i.e., receiving, by the network side device, the preset mapping relationship through RRC signaling & [0104]). 
.  
Regarding Claim 14, the combination of LIU in view of Kim discloses the data transmission method of claim 13, further comprising: modifying the configuration table in a process of reconfiguring the new access stratum sublayer entity by RRC, (LIU, see Figures 4B-4C Para’s [0030] i.e., receiving, by the network side device, the preset mapping relationship through RRC signaling, [0053] i.e., the access stratum (AS) of the 5G NR is used to complete the mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “reconfiguring” the new access stratum sublayer entity), [0057-0060] i.e., the preset mapping relationship may be modified according to the different QoS flows to DRB mapping, [0067] i.e., When the QoS flow of different service data on the network side is transmitted, the network side device maps the QoS flow of the different service data to the DRB, [0068-0069] i.e., the preset mapping relationship is  determined…by the reflective mapping of the QoS & [0070] i.e., flow mapping indicated by the RRC signaling).

Regarding Claim 15, the combination of LIU in view of Kim discloses the data transmission method of claim 9, further comprising: after the QoS flows are acquired (LIU, see Para [0083]), determining whether the QoS flows have a many-to-one mapping relationship with the DRB; (LIU, see Para [0060] i.e., For example, if the QoS flow of the DRB1 mapped to the terminal includes QoS flow 1, QoS flow 2, and QoS flow 3, the preset mapping relationship between the PDCP SN and the QoS flow ID of the data packet transmitted on the DRB1 may be shown in Fig. 4C & [0080-0083] i.e., the QoS flow identified by the QoS flow ID in the preset mapping relationship is the QoS flow of DRB mapped to the terminal)

and when the QoS flows have a many-to-one mapping relationship with the DRB, (LIU, see Fig. 1 i.e., mapping of QoS flows to DRB 1 & DRB 2  & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, & [0056-0064] i.e., if the QoS flow of the DRB1 mapped to the terminal includes QoS flow 1 and QoS flow 2, the preset mapping relationship between the PDCP SN and the QoS flow ID of the data packet transmitted on the DRB1 may be as shown in Fig. 4B).

triggering the step of obtaining the first flow ID of each of the QoS flows, (LIU, see Para [0060] i.e., For example, if the QoS flow of the DRB1 mapped to the terminal includes QoS flow 1, QoS flow 2, and QoS flow 3, the preset mapping relationship between the PDCP SN and the QoS flow ID of the data packet transmitted on the DRB1 may be shown in Fig. 4C & [0080-0083] i.e., the QoS flow identified by the QoS flow ID in the preset mapping relationship is the QoS flow of DRB mapped to the terminal). 

4.	Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over LIU US (2019/0313278) in view of Kim et al. US (2018/0139651) as applied to claim 9 above, and further in view of Tang US (2020/0100133).

Regarding Claim 10, The combination of LIU in view of Kim discloses the data transmission method of claim 9, wherein the step of acquiring the QoS flows comprises: parsing the PDU packet to acquire all QoS flows, each of which is mapped to only one data radio bearer; (see Fig.’s 4B-4C & Para’s [0056-0064] & [0081] i.e., the network side device only need to query the preset mapping relationship by using the PDCP SN of the data packet as a query identifier to query (i.e., “parsing”) the preset mapping relationship so as to know which QoS flow the data in the data packet comes from & [0082-0083] i.e., the preset mapping relationship is a correspondence between the PDCP SN and the QoS flow ID, and data in the data packet identified by the PDCP SN is derived from QoS flow identified by the QoS flow ID corresponding to the PDCP SN). 

and the step of obtaining a first flow ID of each of the QoS flows according to a second flow ID and a DRB ID which are carried in the PDU packet and correspond to the QoS flow comprises: acquiring a second flow ID (see Para’s [0082-0083] i.e., PDCP SN), recorded in a second flow ID field in the PDU packet, of each QoS flow (see Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet (i.e., “second flow ID field”) and the QoS flow ID to form the preset mapping relationship, [0019-0020] i.e., receiving an uplink data by a network side device, wherein, PDCP SN of each data packet in the uplink data corresponds to a QoS flow identification (QoS flow ID) in preset mapping relationship, & [0056-0066] i.e., the terminal transmits the uplink data, wherein, PDCP SN of each data packet in the uplink data corresponds to a QoS flow ID in preset mapping relationship & Para’s [0080-0083]) and a DRB ID of the DRB bearing the QoS flow, (see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “one-to-one”) & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs”) and the QoS flow ID of the data packet transmitted on the DRB1 & Para [0083]). 

and determining a first flow ID corresponding to the acquired second flow ID and the acquired DRB ID according to the one-to-one correspondences, (see Fig. 1 i.e., mapping of QoS flows (i.e., “first flow IDs”) to DRB 1 & DRB 2 (i.e., includes “DRB IDs” such as DRB 1 & DRB 2) & Figures 4B-4C & Para’s [0015] i.e., establishing, by the terminal, a correspondence between the PDCP SN of the data packet and the QoS flow ID to form the preset mapping relationship, [0053] i.e., mapping from the QoS flow to the DRB according to the corresponding QoS flow ID (i.e., “one-to-one”) & [0056-0064] i.e., the preset mapping relationship between the PDCP SN (i.e., “second flow IDs”) and the QoS flow ID of the data packet transmitted on the DRB1 & [0080-0083] i.e., the QoS flow identified by the QoS flow ID in the preset mapping relationship is the QoS flow of DRB mapped to the terminal).

The combination of LIU in view of Kim does not disclose wherein a length of the second flow ID field is n-bit, and n is a minimum integer of integers taken in a case that 2^n is greater than or equal to a maximum number of QoS flows that are able to be born in the DRB. However the claim features would be rendered obvious in view of Tang US (2020/0100133).

Tang discloses wherein a length of the second flow ID field is n-bit, (see Para’s [0087-0089] i.e., a terminal device determines, according to first mapping relationships, an identification manner (i.e., “second flow ID field”) for a first QoS flow corresponding to a data packet carried in a first DRB, here, the first mapping relationships are mapping relationships between QoS flows and DRBs, [0100] i.e., For example, the first DRB corresponds to a QoS flow 1 and a QoS flow 2, the 1-bit identification information (i.e., “n-bit”) corresponding to the first DRB is set as 0 to indicate the QoS flow 1 and is set as 1 to indicate the QoS flow 2. The network device acquire, upon the reception of the data packet, identification information (i.e., “second flow ID field”) in the data packet and determines that the first DRB is used to send the data packet; and then determines, based on correspondences between the 1-bit identification information and the QoS flows under the condition of the first DRB, that the data packet in the first DRB is mapped to the QoS flow 2 when the identification information in the data packet is 1…Or if each DRB in the first mapping relationships corresponds to three QoS flows, i.e., the first mapping relationships are three-to-one mapping relationships, the terminal device may determine that the 2-bit identification information (i.e., “n-bit”) is adopted to identify the first QoS flow, [0104] i.e., The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB…For example, if the first DRB corresponds to two QoS flows, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to three QoS flow, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to five QoS flows, it may be determined that 3-bit identification information is adopted    & [0105] i.e., and the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences)
and n is a minimum integer of integers taken in a case that 2^n is greater than or equal to a maximum number of QoS flows that are able to be born in the DRB (see Para’s [0100] i.e., For example, the first DRB corresponds to a QoS flow 1 and a QoS flow 2 (i.e., maximum number of QoS flows born in the DRB), the 1-bit identification information (i.e., “n-bit”) corresponding to the first DRB is set as 0 to indicate the QoS flow 1 and is set as 1 to indicate the QoS flow 2. (i.e., 1-bit identification results in 2^1=2 which is equal to the maximum number of QoS flows=2 born in the first DRB). & [0104] i.e., The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB…For example, if the first DRB corresponds to two QoS flows, it may be determined that 1-bit identification information is adopted; or if the first DRB corresponds to three QoS flow, it may be determined that 2-bit identification information is adopted; or if the first DRB corresponds to five QoS flows, it may be determined that 3-bit identification information is adopted (i.e., 3-bit identification results in 2^3=8 which is greater than the maximum number of QoS flows=5 born in the first DRB) & [0105]). 
(Tang suggests the identification information including N-bits in the data packet is used instead of the data packet carrying a QoS flow ID which results in reduced air interface overhead, (see Para’s [0086] i.e., air interface overhead is large when QoS flow ID is in the packet, [0093], & [0104-0105] i.e., and the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for a length of the second flow ID field in the data packet disclosed in LIU in view of Kim to be set to n-bits such as the second flow ID field or identification information of the data packet disclosed in Tang because the motivation lies in Tang that the identification information including N-bits in the data packet is used instead of the data packet carrying a QoS flow ID which results in reduced air interface overhead.   

Regarding Claim 11, the combination of LIU in view of Kim, and further in view of Tang discloses the data transmission method of claim 10, wherein the second flow ID field is arranged at a header or tail of the PDU packet; and/or the second flow ID field is located at a higher bit or a lower bit, (Tang, see Para [0100] i.e., the 1-bit identification information corresponding to the first DRB is set as 0 (i.e., “lower bit”) to indicate the QoS flow 1).
 
Regarding Claim 12, the combination of LIU in view of Kim, and further in view of Tang discloses the data transmission method of claim 11, but does not disclose wherein the second flow ID field independently occupies one or more bytes of the header of the PDU packet. However Tang discloses the identification information may be determined to have a specific number of bits, (Tang, see Para’s [0056] i.e., the identification information having the specific number of bits, [0104] i.e.,  identification information having a specific number of bits is adopted to identify the first QoS flow…The number of bits of the identification information may be determined according to the number of QoS flows corresponding to the first DRB & [0105] i.e., and the network device may parse a QoS flow corresponding to the identification information having the specific number of bits according to the correspondences).

Therefore it would be obvious to one of ordinary skill in the art for the second flow ID field to occupy one or more bytes or 8 bits in the header of the packet based on the teachings of Tang who discloses the identification information may be determined to have a specific number of bits which may occupy a byte or 8 bits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADNAN BAIG/Primary Examiner, Art Unit 2461